In re Everette Simpson, applying for writ of mandamus. Parish of Orleans.
In relator’s appeal (No. 62,746), we concluded that trial judge erred in denying defendant’s plea of double jeopardy. We reversed his conviction and sentence and remanded the case to the district court (March 5, 1979). No rehearing was applied for. The judgment is final. The mandate issued from this Court on March 23, 1979. Relator’s application for habeas relief is granted. It is ordered that relator be returned to Orleans Parish Prison immediately. It is further ordered that the matter, be assigned for a hearing within 96 hours from this date before a judge of the Criminal District Court for the Parish of Orleans to afford compliance with our judgment of March 5, 1979.